Title: To John Adams from C. W. F. Dumas, 27 December 1782
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 27e. Dec. 1782

Je n’ai que quelques minutes pour vous accuser l’honorée votre du 19e. reçue il y a deux heures seulement. Je n’ai fait usage de la confidence qu’avec les amis, qui m’ont promis le secret. Je verrai ce soir Mr. D’Asp. Ces Messieurs avec mes femelles vous prient d’agréer leurs respects. They will neither go too far nor stop for peace & all that. La semaine prochaine je vous marquerai, Monsieur, la besogne d’aujourd’hui & de demain, qui est bonne.
Dans ma Lettre d’hier, qui est en chemin, je crois avoir oublié la note ci-jointe, que Vous voudrez avoir la bonté de mettre dans ma Lettre à Mr. Livingston.
Je suis avec la plus respectueuse sincerité / Monsieur / Votre trèshumble & très / obeissant servit
Dumas

 
Translation
sir
The Hague, 27 December 1782

I have only a few moments to thank you for your honored letter of 19 December, which I received just two hours ago. I have only confided in our friends, who promised the utmost discretion. This evening I shall see Mr. Asp. These gentlemen and my ladies send you their best regards. They will neither go too far nor stop for peace and all that. Next week I will tell you about the business of today and tomorrow, which is satisfactory.
In yesterday’s letter, now on its way, I think I forgot to add the enclosed note, which I wonder if you would kindly include with my letter to Mr. Livingston.
With sincerest respect I remain, sir, your very humble and very obedient servant
Dumas

